Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-13, 15, 18-24, 48-69  are pending.
	Claims 5-6, and 48-69 are withdrawn.
Claims 1-4, 7-13,  15, and 18-24 are for examination.

Applicants’ response of 7/13/222 is acknowledged and have been fully considered but they are found unpersuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. 
Claim Rejections: 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  1-4, 7-13  and 15, 18-24, (depend on claim 1)are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 as being indefinite in  reciting “ a plurality of heterologous enzymes within the same engineered non-plant-cell for the production of an (S)-1-benzylisoquinoline alkaloid wherein the plurality of heterologous enzymes comprise tyrosine hydroxylase (TyrH), L-DOPA decarboxylase (DODC), monoamine oxidase (MAO), norcoclaurine synthase (NCS), norcoclaurine 6-O-methyltransferase (60MT), coclaurine N-methyltransferase (CNMT), CYP-80B 1, 4’-0-methyltransferase (47? OMT), or combinations thereof,”
make the claims unclear  because   It is  unclear whether  the plurality of enzyme comprise all the enzyme as recited, i.e. tyrosine hydroxylase (TyrH), L-DOPA decarboxylase (DODC), monoamine oxidase (MAO), norcoclaurine synthase (NCS), norcoclaurine 6-O-methyltransferase (60MT), coclaurine N-methyltransferase (CNMT), CYP-80B 1, 4’-0-methyltransferase (4 OMT) or not if so then the term  ), or combinations thereof  makes the claim confusing; on the other hand If  the plurality of enzyme comprise  more than one selected from the tyrosine hydroxylase (TyrH), L-DOPA decarboxylase (DODC), monoamine oxidase (MAO), norcoclaurine synthase (NCS), norcoclaurine 6-O-methyltransferase (60MT), coclaurine N-methyltransferase (CNMT), CYP-80B 1, 4’-0-methyltransferase (4 OMT) , then it is indefinite as it is no clear which of the said enzyme belong to the plurality of enzyme.  Clarity required
Claim Rejections: 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

According to MPEP 2143:"Exemplary rationales that may support a conclusion of obviousness include:(A) Combining prior art elements according to known methods to yield predictable results;(B) Simple substitution of one known element for another to obtain predictableresults;(C) Use of known technique to improve similar devices (methods, or products) in the same way;(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel."



Claims 1-4, 7-13,  15, and 18-24 are  rejected under 35 U.S.C. 103 as being  unpetantable over Winzer et al., (US 10,006,010,  US 20170058267), Facchini et al., (WO 2015/081437 Al, in IDS US 20160312256) in view of Smolke et al., (US PAT 8975063,  U.S. 2008/0176754 A1); Englander et al ( ACS Synth Biol. 2017, 6 pp 710-720) or Siddique et al. (FEMS yeast RES 2014, 14, pp 1171-1185)  and further for claim 25: Mitchell et al PNAS 2014, 111, 17003-17010  or  Vasquez et al ( Molecular Plant 2010, 3, pp 678-690).when given the broadest reasonable interpretation.

Winzer et al., (US 10,006,010) disclose a method epimerizing an (S)-1-benzylisoquinoline alkaloid to an (R)-1-benzylisoquinoline alkaloid ... said method comprising engineered/recombinant  non-plant host cell ( microbial host cell see claim 52, genus of hosts), said host cell comprising a polypeptide having epimerase activity and is an oxidoreductase having oxidase and reductase activity ( is therefore bifunctional), a fusion/split protein; said reference protein  ( SEQ ID NO: 1) having 96.2 % sequence identity to SEQ ID NO: 8 of the instant invention. Applicants’ are directed to the following sections in Winzer et al., (US 10,006,010): Abstract; Fig. 1 -5; col. 3, lines 30-67; cols. 4-8; col. 8, lines 58-67 to col. 9; col. 13; Example 6-8, especially  example 8 states:
“( 121) Heterologous expression in yeast demonstrates that the STORR fusion protein is capable of catalyzing the two-step conversion of (S)- to (R)-reticuline with each of is modules performing an individual step in the sequential reaction.
(122) For direct functional characterization the STORR fusion and the separate modules were expressed in Saccharomyces cerevisiae and enzyme assays performed on soluble extracts and microsomal preparations (FIG. 7). 1,2-dehydroreticuline is converted to (R)-reticuline with 100% conversion efficiency by both the STORR fusion and the oxidoreductase module but not by the CYP82Y2 module plus redox partner (FIG. 7A) confirming the results obtained with oxidoreductase module recombinantly expressed in E. coli (FIG. 4A). In contrast, the CYP82Y2 module plus redox partner catalyzed near-100% conversion of (S)-reticuline to 1,2-dehydroreticuline demonstrating that it acts as a 1,2-dehydroreticuline synthase (FIG. 7B). Microsomal preparations harbouring the entire STORR fusion converted about 20% of the added (S)-reticuline to (R)-reticuline, confirming the bifunctional role of the protein in performing sequential reactions in the epimerization of reticuline.”

cols. 43-44; and entire document.
Facchini et al., (WO 2015/081437 Al,  US PAT 1019014, Also US 20160312256) disclose a method epimerizing an (S)-1-benzylisoquinoline alkaloid to an (R)-1-benzylisoquinoline alkaloid ... said method comprising engineered/recombinant  non-plant host cell (genus of hosts such as   bacterial, fungal,  microbial host cell , see para 162-163), said host cell comprising a polypeptide having epimerase activity and is an oxidoreductase having oxidase and reductase activity ( therefore  a bifunctional), fusion protein  ( see claims 1-3; said reference protein  of SEQ ID NO: 323 having 96.3%  ( see claims 6, 12, 14)sequence identity to SEQ ID NO: 8 of the instant invention said reference also discloses expression of said polypeptide as a single fusion/chimeric protein or as separate modules/domains comprising the oxidase and reductase components and encoded by two polynucleotide sequences. Applicants’ are directed to the following sections in Facchini et al., (WO 2015/081437 A1, in IDS): Abstract; Fig. 1-6, paragraphs [0009-0028], [0058-0067] and [0097-00100]; and entire document  ( also see claims  1-3). 
 However none of Winzer et al., Facchini et al., disclose that engineered/recombinant  non-plant host cell  perform said method within the  said non-plant cell.
The reference of Smolke discloses that chemical synthesis of benzylisoquinoline alkaloids (BIAs) is normally a costly and time-consuming process (paragraph [0008]). Smolke discloses that microbial biosynthesis enables green synthesis and the production of these molecules without extreme reaction conditions and toxic waste streams (paragraph [0010]). Smolke discloses production of BIAs by expressing cloned and synthetic DNAs expressing enzymes of a metabolic pathway in a microbe such that L-tyrosine is converted to a BIA intermediate and the yeast can be engineered by adding additional metabolic steps for conversion of the BIA intermediate to a desired alkaloid end product (paragraph [0009]).
 Smolke et al also disclose: “ ( para 26) "Heterologous coding sequences" also includes the coding portion of the peptide or enzyme, i.e., the cDNA or mRNA sequence, of the peptide or enzyme, as well as the coding portion of the full-length transcriptional unit, i.e., the gene comprising introns and exons, as well as "codon optimized" sequences, truncated sequences or other forms of altered sequences that code for the enzyme or code for its equivalent amino acid sequence, provided that the equivalent amino acid sequence produces a functional protein. Such equivalent amino acid sequences can have a deletion of one or more amino acids, with the deletion being N-terminal, C-terminal or internal. Truncated forms are envisioned as long as they have the catalytic capability indicated herein. Fusions of two or more enzymes are also envisioned to facilitate the transfer of metabolites in the pathway, provided again that catalytic activities are maintained.”

Smolke discloses the microbe includes bacteria and yeast (paragraph [0029]). Smolke discloses a metabolic pathway for production of (S)-canadine through the intermediate (S)-reticuline using enzymes including norcoclaurine synthase (Figures 1, 12, and 16B; Example 7). Smolke discloses integration of the heterologous coding sequences (paragraph [0033]). 
Regarding claim 2 it is well known in the art to integrate  gene encoding enzyme to in the cromomosome of non-pant cell ( see Englander et al ( ACS Synth Biol. 2017, 6 pp 710-720) or Siddique et al. (FEMS yeast RES 2014, 14, pp 1171-1185)). 
Prior arts  teach the advantage of  use of plant gene   encoding to non-pant cell such as Yeast cell chromosome for efficient expression ( see  Mitchell et al PNAS 2014, 111, 17003-17010  or  Vasquez et al ( Molecular Plant 2010, 3, pp 678-690), Englander et al ( ACS Synth Biol. 2017, 6 pp 710-720) or Siddique et al. (FEMS yeast RES 2014, 14, pp 1171-1185). Siddique et al. disclose yeast cell for the production plant metabolite such as alkaloid ( see introduction)and teach  chromosomal integration  facilitate  the expression of genes ( abstract). Englaender et al. disclose E.coli cell for the chromosomal integration  of heterologous gene to facilitate  the expression of genes ( abstract).

 One of skill in the art is motivated to   gene encoding   enzyme  used in Smolke, Facchini, and Winzer   encoded within the chromosome of the non-pant cell such as yeast cell as taught by Mitchell et al or  Vasquez et al  and Englander et al or Siddique et al. for efficient expression.


One of skill in the art is motivated to   gene encoding   enzyme  used in Smolke, Facchini, and Winzer   encoded within the chromosome of the non-pant cell such as yeast cell as taught by Mitchell et al or  Vasquez et al  or Englander et al  or Siddique et al. for efficient expression.


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Smolke, Facchini, and Winzer to add  (S)-1-benzylisoquinoline alkaloid  or substrate like  L-tyrosine ( reads on claim 15) the   non-plant cell culture as taught  Smolke’s method for the conversion of substrate within the cell culture to (S)-1-benzylisoquinoline alkaloid   and  also  the later to (R)-1-benzylisoquinoline alkaloid   . One would have been motivated to and would have had a reasonable expectation of success to do this because Smolke discloses conversion of the BIA intermediate to a desired alkaloid end product in the cell culture., Facchini, and Winzer each discloses enzymes involved in metabolic steps for production of the BIA and epimerizing an (S)-l-benzylisoquinoline alkaloid to an (R)-l-benzylisoquinoline alkaloid . Therefore, the method of claims 1-4, 7-13, 15-24   would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
 
Argument
Applicants’ argument is considered but found unpersuasive  because  prior arts as disclosed  and discussed above   teach  fused enzymes  in the  conversion of an (S)-l-benzylisoquinoline alkaloid to an (R)-l-benzylisoquinoline alkaloid. Furthermore as explained  in the argument o during prior action :
Smolke et al;  Mitchell et al and   Vasquez et al as disclosed above used to show how non-plant cell, such as microbial cell, yeast cell  can be successfully express plant  protein and  said  non-plant cell expressing epimerase enzymes can be used to epimerizing an (S)-1-benzylisoquinoline alkaloid to an (R)-1-benzylisoquinoline alkaloid.
Smolke discloses production of BIAs by expressing cloned and synthetic DNAs expressing enzymes of a metabolic pathway in a microbe such that L-tyrosine is converted to a BIA intermediate and the yeast can be engineered by adding additional metabolic steps for conversion of the BIA intermediate to a desired alkaloid end product (paragraph [0009]). Smolke discloses the microbe includes bacteria and yeast (paragraph [0029]). Smolke discloses a metabolic pathway for production of (S)-canadine through the intermediate (S)-reticuline using enzymes including norcoclaurine synthase (Figures 1, 12, and 16B; Example 7A.
Facchini et al., (WO 2015/081437 Al, Also US 20160312256) disclose a method epimerizing an (S)-1-benzylisoquinoline alkaloid to an (R)-1-benzylisoquinoline alkaloid ... said method comprising engineered/recombinant  non-plant host cell (genus of hosts such as   bacterial, fungal,  microbial host cell , see para 162-163), said host cell comprising a polypeptide having epimerase activity.
 
Expression of  heterologous enzyme from different source including plant source in  non-plant host is well known in the art ( see Facchini et al., (WO 2015/081437 Al, Also US 20160312256, Winzer et al., (US 10,006,010)  discussed above and also Mitchell et al PNAS 2014, 111, 17003-17010  or  Vasquez et al ( Molecular Plant 2010, 3, pp 678-690), Englander et al ( ACS Synth Biol. 2017, 6 pp 710-720) or Siddique et al. (FEMS yeast RES 2014, 14, pp 1171-1185 as recited above).



It is obvious that when gene encoding  an epimerase as taught by Winzar or  Facchini et al. is integrated in the chromosome of non-plant cell as taught by Smolke et al would  to produce  epimerize an (S)-1-benzylisoquinoline alkaloid  which is produced in the engineered non-plant cell comprising a feedstock, wherein the engineered non-plant cell expresses fusion protein comprising one or more heterologous enzymes for the production of an (S)-1-benzylisoquinoline alkaloid and the one or more heterologous enzymes comprise tyrosine hydroxylase (TyrH), L-DOPA decarboxylase (DODC), monoamine oxidase (MAO), norcoclaurine synthase (NCS), norcoclaurine 6-O-methyltransferase (60MT), coclaurine N-methyltransferase (CNMT), CYP-80B 1, 4’-0-methyltransferase (47? OMT), or combinations thereof to an (R)-1-benzylisoquinoline alkaloid within the non-plant cell.  
Double Patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Claims 1-4, 7-13,  15, and 18-24 of the instant application are  rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over the co-pending application claims 1-30   of US  16/149025. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim, because the examined claim is either anticipated by, or would have been obvious over reference claim. See, e.g., In re Berg, 140 F.3d 1428,46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir.1993); In re Longi759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985). Although the conflicting claims are not identical, they are not patentably distinct from each other.

The recited co-pending application claims 1-30   of US  16/149025 above encompass a method epimerizing an (S)-1-benzylisoquinoline alkaloid to an (R)-l-benzylisoquinoline alkaloid ... said method comprising a genus of polypeptides/enzymes having the ability to convert an (S)-1-benzylisoquinoline alkaloid to an (R)-l-benzylisoquinoline alkaloid, said reference epimerase having 100% sequence identity to SEQ ID NO: 8 of the instant application and said reference method of the co-pending application overlaps with the method of increasing the production or a method epimerizing an (S)-l-benzylisoquinoline alkaloid to an (R)-1-benzylisoquinoline alkaloid as claimed in claims 1-4, 7-13, 15-25  of the instant application, and falls entirely within the scope of co-pending claims 1-30   of reference application.
Applicants’ argument  against the  ODP rejection found to be unpersuasive.  AS  US  16/149025  ( see its  US pub 20190078100 ) teach expressing  one or more enzyme  of the instant  application claim 1 ( see  Para 0092, 0112) in the non-plant cell producing  BIA.Therefore  ODP rejection remained  until TD is submitted and approved.

Conclusion
Claims 1-4, 7-13,  15, and 18-24 are rejected..  No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Y MEAH whose telephone number is (571)272-1261.  The examiner can normally be reached on monday-friday (8-7).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 4089187584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MOHAMMAD Y MEAH/           Examiner, Art Unit 1652